HENRY, J.
The parties stand in the relation opposite to that in which they stood below. There the action was for rent accrued under a writing of March —, 1906, purporting to be a lease for three years commencing April 1, 1906, with an option to the tenant to renew or extend the same for another like period. The first cause of action is for rent for a period of actual occupancy by the lessee, and as to this there is no dispute. The second cause of action is for later rent after the premises were vacated without cause. The judgment recovered for this rent is claimed to be erroneous because the lease being for a term *129exceeding three years, and hence not within the terms of See. 3112 E. S. (See. 7999 G. C.) was not executed as required by See. 4106 E. S. (Sec. 8510 G. C.). That the term exceeds three years is argued first, from the fact, that the three year period contemplated commences in the future, and secondly, that it is subject at the tenant’s option to a renewal or extension for another three year period.
We find ourselves unable to agree with either of these contentions. Without deciding what the rights of innocent purchasers or other third parties might be, nor what force the option might have if it were sought to be exercised, for as we view the matter these questions are not involved, we hold that Sec. 4112 E. S. (See. 8517 G. C.), applies to a term of three -years or less, whether beginning in fuhiro or in praesenti.
A reference to the acts of February 4, 1828, and February 22, 1831, 3 Chase’s Statutes, pp. 1588, Sec. 2, and 1845, See. 9, being the originals of said Sec. 4112, makes it evident that it is the duration of the term and not the time to elapse affer the making of the agreement, which the legislature had in .contemplation in this behalf.
On the other point, an examination of Toupin v. Peabody, 162 Mass. 473 [39 N. E. 280] and of the other authorities cited, fails to disclose any clear authority, nor do we perceive, any reason, for holding that the demise of the term is invalidated by annexing thereto a conditional agreement to lease the property for an additional period.
We find no error in the record and the judgment is affirmed.
Winch and Taggart, JJ., concur.